ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_01_FR.txt.                                                                                                 111




                      DÉCLARATION DE M. LE JUGE YUSUF, PRÉSIDENT

                [Traduction]

                   Objet du différend, tel que formulé par la majorité, dépourvu de tout lien avec
                les exposés écrits et oraux du demandeur, et donc interprété erronément — Objet
                portant en réalité sur des mesures alléguées de discrimination raciale fondées sur
                l’« origine nationale », et non sur la nationalité actuelle — Regret que la majorité
                n’ait pas suivi la jurisprudence bien établie de la Cour pour déterminer l’objet du
                différend — Nul besoin d’analyser les faits relatifs aux mesures contestées par le
                Qatar — Questions de fait relevant du fond — Question de savoir si les « Qatariens »
                forment un groupe ayant une origine nationale distincte ne pouvant être examinée
                qu’au stade du fond, de même que les effets des mesures contestées — Au présent
                stade, mission de la Cour consistant simplement à vérifier si les mesures en cause
                étaient « susceptibles de porter atteinte » à la jouissance de droits protégés par la
                convention — Pareil effet vraisemblable dans les circonstances de l’espèce.



                                                I. Introduction

                    1. Je désapprouve les conclusions de la Cour et le raisonnement tenu
                 par la majorité au sujet de deux questions connexes traitées dans l’arrêt, à
                 savoir a) la détermination de l’objet du différend et b) la compétence
                 ratione materiae de la Cour quant à ce qui est qualifié de « discrimination
                 indirecte ».
                    2. S’agissant de la première question, le raisonnement tenu dans l’arrêt
                 repose entièrement sur la notion de « nationalité », sans tenir dûment
                 compte des allégations du Qatar faisant état d’une discrimination raciale
                 fondée sur l’« origine nationale ». En se concentrant presque exclusive-
                ment sur la question de la nationalité, la majorité a fait abstraction de la
                manière dont le demandeur avait choisi de formuler l’objet du différend,
                dont elle a ainsi fait une interprétation erronée. Comme je vais l’exposer
                ­ci-­dessous, cette démarche n’est pas conforme à la jurisprudence de la
                 Cour concernant la détermination de l’objet du différend.
                    3. Ensuite, outre le fait que cette interprétation erronée la conduit à
                 décliner à tort la compétence de la Cour, la majorité déclare que certaines
                 des mesures contestées par le Qatar, qui sont qualifiées de « discrimina-
                 tion indirecte » dans l’arrêt, ne tombent pas sous le coup de la convention
                 internationale sur l’élimination de toutes les formes de discrimination
                 raciale (­ci-après la « CIEDR » ou la « convention »), même si elles ont
                pour but ou pour effet de détruire ou de compromettre les droits et les
                libertés de personnes d’origine nationale qatarienne. La majorité ne pré-
                 sente toutefois pas de véritable analyse dans l’arrêt à l’appui de cette
                 déclaration.

                                                                                                  44




6 Ord_1221.indb 85                                                                                      4/08/22 08:26

                                  application de la ciedr (décl. yusuf)                       112

                                          II. L’objet du différend

                   4. Le Qatar a toujours soutenu que les mesures anti-­qatariennes adop-
                tées le 5 juin 2017 par les Emirats arabes unis traduisaient, tant par leur
                but que par leur effet, une « distinction, exclusion, restriction ou préfé-
                rence fondée sur … l’origine nationale » au sens du paragraphe 1 de l’ar-
                ticle premier de la CIEDR. Dans sa requête (RQ), il plaidait que « [l]es
                Emirats arabes unis [avaient] adopté et appliqué un ensemble de mesures
                discriminatoires … qui cibl[ai]ent les Qatariens au motif exprès de leur
                origine nationale » (RQ, par. 3 ; voir également par. 34, 44, 54, 58, 62-63,
                65 a) et 66 a)) ; que « l’interdiction faite à tous les Qatariens d’entrer sur
                le territoire des Emirats arabes unis et l’expulsion générale de tous ceux
                qui s’y trouvaient [était] discriminatoire, dès lors que le motif en [était]
                leur origine nationale » (ibid., par. 59) ; que « [l]es Emirats arabes unis
                [avaient] également adopté diverses mesures entravant l’exercice du
                droit à la propriété des Qatariens au motif de leur origine nationale »
                (ibid., par. 44 ; voir également par. 63) ; et qu’« ils [avaient] pris illicitement
                pour cible les Qatariens au motif de leur origine nationale » (ibid.,
                par. 54).
                   5. Le Qatar a fait des déclarations similaires dans son mémoire (MQ) et
                dans son exposé écrit (EEQ), où il a précisé que l’« origine nationale »
                était au cœur de sa thèse s’agissant à la fois du but et de l’effet des mesures
                émiriennes (MQ, par. 1.2, 1.8, 1.11-1.13, 1.15, 1.23, 1.25, 3.5, 3.21, 3.24
                et 3.86 à 3.113), et où il a allégué que lesdites mesures étaient « discrimi-
                natoires du point de vue de leur but autant que de leur effet, en ce qu’elles
                vis[ai]ent délibérément et frapp[ai]ent de manière disproportionnée les
                personnes d’« origine nationale » qatarienne — au sens historico-­culturel
                de ce terme —, indépendamment de leur nationalité actuelle » (EEQ,
                par. 1.18). Il a également précisé à l’audience qu’il avait « axé d’emblée sa
                thèse sur une discrimination « fondée sur » l’origine nationale, y compris
                au sens d’une prise pour cible intentionnelle et de conséquences dispa-
                rates » (CR 2020/7, p. 45, par. 40 (Amirfar)).
                   6. Au lieu d’accorder une attention particulière à cette formulation du
                différend adoptée par le demandeur, comme la Cour l’a toujours fait lors-
                qu’il s’agissait de déterminer l’objet d’un litige, la majorité reformule
                l’objet du différend d’une manière qui n’a absolument aucun lien avec les
                exposés écrits et oraux du demandeur. Ainsi, après avoir cité le para-
                graphe 2.6 de l’exposé écrit du Qatar, où il est fait référence à des actes et
                à des omissions des Emirats arabes unis qui « font subir aux Qatariens des
                discriminations fondées sur l’origine nationale » (arrêt, par. 44), la majo-
                rité ajoute de manière étonnante dans l’arrêt que, « [d]e la manière dont il
                [a] défini[] l’objet du différend (voir le paragraphe 44 ci-dessus), il appert
                que le Qatar avance trois chefs de discrimination raciale » (ibid., par. 56).
                Est ensuite opérée une classification artificielle des prétentions du Qatar,
                le premier chef de discrimination supposé « se rapport[ant] à la « décision
                d’expulsion » et aux « interdictions d’entrée », qui visent expressément les
                nationaux qatariens » (ibid.). Pourtant, le passage de l’exposé écrit du

                                                                                                45




6 Ord_1221.indb 87                                                                                    4/08/22 08:26

                                  application de la ciedr (décl. yusuf)                     113

                Qatar qui est cité au paragraphe 44 de l’arrêt et auquel renvoie le para-
                graphe 56 ne mentionne pas une seule fois la « nationalité », mais indique
                clairement que les actes et omissions allégués des Emirats arabes unis font
                subir aux Qatariens des discriminations « fondées sur l’origine nationale ».
                Ce passage ne justifie pas davantage de classer les prétentions du Qatar
                selon les trois chefs dénombrés dans l’arrêt.
                   7. Il est vrai que, au cours de la procédure, le Qatar a plaidé que la
                notion d’« origine nationale » figurant au paragraphe 1 de l’article pre-
                mier de la CIEDR pouvait s’appliquer à une discrimination opérée sur la
                base de la nationalité. Il a fondé cette interprétation sur la recommanda-
                tion générale XXX du Comité de la CIEDR, qui se lit comme suit :
                        « Aux termes de la Convention, l’application d’un traitement diffé-
                     rent fondé sur le statut quant à la citoyenneté ou à l’immigration
                     constitue une discrimination si les critères de différenciation, jugés à
                     la lumière des objectifs et des buts de la Convention, ne visent pas un
                     but légitime et ne sont pas proportionnés à l’atteinte de ce but. »
                     (Comité de la CIEDR, recommandation générale XXX concernant
                     la discrimination contre les non-­     ressortissants, Nations Unies,
                     doc. CERD/C/64/Misc.11/rev.3 (2005), par. 4.)
                   8. Dans sa recommandation générale XXX, le Comité de la CIEDR
                semble laisser entendre qu’une mesure visant à différencier des personnes
                au motif de leur nationalité actuelle peut, de manière délibérée ou non,
                léser de manière disproportionnée un groupe de personnes ayant la même
                « origine nationale ou ethnique », selon l’objectif sous-­jacent et les critères
                de différenciation, ou peut ne pas viser un but légitime, constituant de ce
                fait une discrimination proscrite par la CIEDR.

                    9. La Cour est libre d’approuver cette interprétation ou de décider,
                comme la majorité semble avoir préféré le faire dans le présent arrêt, que
                l’expression « origine nationale » ne peut englober la nationalité actuelle.
                Mais quoi qu’elle décide, elle ne peut déclarer, sur la base des exposés
                écrits et oraux du demandeur, que les griefs de c­elui-ci portent pour
                l’essentiel sur une discrimination raciale fondée sur la nationalité actuelle
                et débordent donc, en tant que tels, le cadre de la convention. Le contenu
                des exposés du demandeur indique clairement le contraire.
                    10. L’obstination de la majorité à présenter l’objet du différend d’une
                manière qui ne tient aucun compte de la formulation réellement adoptée
                par le demandeur lors des procédures écrite et orale marque une rupture
                avec la jurisprudence bien établie de la Cour qui est invoquée dans l’arrêt
                ­lui-même au paragraphe 42. Selon cette jurisprudence, il appartient à la
                 Cour de définir, sur une base objective, l’objet du différend qui oppose les
                 parties, « tout en consacrant une attention particulière à la formulation
                 du différend utilisée par le demandeur » (Obligation de négocier un accès à
                 l’océan Pacifique (Bolivie c. Chili), exception préliminaire, arrêt, C.I.J.
                 Recueil 2015 (II), p. 602, par. 26 ; Différend territorial et maritime (Nica-
                 ragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil  2007 (II),

                                                                                             46




6 Ord_1221.indb 89                                                                                 4/08/22 08:26

                                 application de la ciedr (décl. yusuf)                     114

                p. 848, par. 38 ; Compétence en matière de pêcheries (Espagne c. Canada),
                compétence de la Cour, arrêt, C.I.J. Recueil 1998, p. 448, par. 30).
                   11. Si elle avait suivi cette jurisprudence en la présente affaire, la majo-
                rité serait parvenue à la conclusion que l’objet du différend concernait
                « l’interprétation ou l’application » de la CIEDR, et que les griefs du
                Qatar relevaient pleinement du paragraphe 1 de l’article premier de la
                convention puisqu’ils se rapportaient à des mesures alléguées de discrimi-
                nation raciale fondées sur l’« origine nationale ».


                               III. La compétence de la Cour à l’égard
                                    de la « discrimination indirecte »

                    12. Suivant la classification artificielle des prétentions du Qatar qui a
                été mentionnée plus haut (au paragraphe 6), la seule allégation qui ferait
                intervenir une discrimination fondée sur l’origine nationale est celle qua-
                lifiée de « discrimination indirecte », par opposition à la discrimination
                « directe » fondée sur la nationalité ; or une telle distinction ne trouve
                aucune justification dans le texte de la convention. Toujours est-il que,
                même dans le cas de cette allégation, la majorité conclut ce qui suit :
                         « En la présente espèce, bien que les mesures fondées sur la natio-
                      nalité actuelle des ressortissants qatariens puissent produire des effets
                      collatéraux ou secondaires sur des personnes nées au Qatar ou de
                      parents qatariens, ou sur des proches de ressortissants qatariens rési-
                      dant aux Emirats arabes unis, il ne s’agit pas là d’une discrimination
                      raciale au sens de la convention. Selon la Cour, les mesures dont le
                      Qatar tire grief n’entraînent pas, par leur but ou par leur effet, une
                      discrimination raciale à l’égard des Qatariens en tant que groupe
                      social distinct au motif de leur origine nationale. La Cour observe en
                      outre que les déclarations critiquant un Etat ou sa politique ne sau-
                      raient être assimilées à une discrimination raciale au sens de la
                      CIEDR. En conséquence, la Cour conclut que, quand bien même les
                      mesures dont le Qatar tire grief dans le cadre de son allégation de
                      « discrimination indirecte » seraient avérées, elles ne peuvent être
                      constitutives de discrimination raciale au sens de la convention. »
                      (Paragraphe 112 de l’arrêt.)
                Les raisons de mon désaccord avec cette conclusion par trop générale
                sont les suivantes.
                    13. Tout d’abord, il est quelque peu étrange que, dans un arrêt sur des
                exceptions préliminaires, la Cour entreprenne une analyse factuelle dans
                le but de savoir si les mesures incriminées constituent effectivement une
                discrimination raciale prohibée par la CIEDR. Dans une très récente
                décision concernant également sa compétence ratione materiae au titre de
                la CIEDR, la Cour a clairement dit ceci :
                         « Aux fins de déterminer si elle a compétence ratione materiae au
                      titre de la CIEDR, la Cour n’a pas besoin de s’assurer que les mesures

                                                                                            47




6 Ord_1221.indb 91                                                                                4/08/22 08:26

                                 application de la ciedr (décl. yusuf)                    115

                     dont l’Ukraine tire grief constituent effectivement une « discrimina-
                     tion raciale » au sens du paragraphe 1 de l’article premier de la
                     CIEDR. Elle n’a pas non plus à établir si, et, dans l’affirmative, dans
                     quelle mesure, certains actes pourraient être couverts par les para-
                     graphes 2 et 3 de l’article premier de la convention. Ces deux ques-
                     tions portent sur des points de fait, largement tributaires des éléments
                     de preuve relatifs au but ou à l’effet des mesures alléguées par
                     l’Ukraine, et relèvent donc de l’examen au fond si l’affaire devait se
                     poursuivre jusqu’à ce stade. » (Application de la convention inter­
                     nationale pour la répression du financement du terrorisme et de la
                     convention internationale sur l’élimination de toutes les formes
                     de ­discrimination raciale (Ukraine c. Fédération de Russie),
                     exceptions préliminaires, arrêt, C.I.J. Recueil 2019 (II), p. 595,
                     ­
                     par. 94.)
                Or, dans la présente affaire, des allégations de fait qui relèvent normale-
                ment du fond semblent avoir été écartées de manière sommaire dans un
                seul paragraphe, au stade de la procédure concernant la compétence.
                   14. Ensuite, la majorité ne présente pas de véritable analyse à l’appui de
                sa déclaration précitée. La question de savoir si le terme « Qatarien » doit
                être réputé renvoyer uniquement à la « nationalité actuelle » ou à l’« ori-
                gine nationale », ou encore aux deux, et si les mesures visant les « Qata-
                riens » tombent par conséquent sous le coup de l’article premier de la
                CIEDR est une question de fait qui devait être examinée au stade du
                fond. A ce propos, il convient de noter que la majorité ne prend même
                pas acte (et donne encore moins d’analyse) du rapport d’expert produit
                par le demandeur à l’effet d’établir que, outre la nationalité au sens
                juridique, les « Qatariens » forment un groupe socioculturel distinct de
                celui des Emiriens (cf. MQ, par. 3.94-3.112 ; MQ, vol. VI, annexe 162,
                rapport d’expert de M. J. E. Peterson en date du 9 avril 2019, par. 28-30 ;
                EEQ, par. 2.121).
                   15. Troisièmement, la conclusion à tirer « selon la Cour » ne peut être
                formulée sans autre explication. Elle doit être fondée sur une analyse du
                droit et des faits. Il n’y en a aucune ici. Le fait que le paragraphe 1 de
                l’article premier de la CIEDR fasse une distinction entre le « but » et
                l’« effet » donne à penser que, d’après la convention, la discrimination
                peut également découler des effets collatéraux de la mesure prise à l’égard
                d’un groupe particulier, sans qu’il soit nécessaire d’établir l’existence d’un
                but ou d’une intention discriminatoire. Comme le Comité de la CIEDR
                l’a fait observer dans sa recommandation générale XIV :
                     « certaines mesures peuvent avoir plusieurs objectifs. Pour savoir si
                     une mesure a un effet contraire à la Convention, [le Comité] se
                     demandera si elle a une conséquence distincte abusive sur un groupe
                     différent par la race, la couleur, l’ascendance ou l’origine nationale
                     ou ethnique. » (Comité de la CIEDR, Recommandation géné-
                     rale XIV concernant le paragraphe 1 de l’article premier de la
                     Convention, Nations Unies, doc. A/48/18 (1993), p. 135, par. 2.)

                                                                                           48




6 Ord_1221.indb 93                                                                               4/08/22 08:26

                                 application de la ciedr (décl. yusuf)                    116

                   16. Partant, une mesure peut constituer une discrimination raciale de
                facto lorsqu’elle a un effet disproportionné sur un groupe de personnes
                ayant une même « origine nationale ou ethnique », indépendamment du
                point de savoir si cette mesure était conçue pour cibler une « nationalité »
                particulière. Il s’agit là essentiellement d’une question de fait qui ne pou-
                vait être tranchée qu’après examen des thèses des deux Parties au fond.
                Elle ne pouvait être utilisée au stade de la compétence comme justification
                pour conclure que les mesures contestées par le Qatar échappaient à la
                compétence de la Cour, a fortiori lorsque lesdites mesures sont supposées
                avoir pour but ou pour effet de détruire ou de compromettre les droits et
                les libertés de personnes d’origine nationale qatarienne.
                   17. Pour déterminer si elle avait compétence ratione materiae, la Cour
                n’avait pas à rechercher à ce stade préliminaire si les mesures dont le
                demandeur tirait grief constituaient une discrimination raciale au sens du
                paragraphe 1 de l’article premier de la convention. L’important était de
                savoir si ces mesures étaient « susceptibles de porter atteinte à la jouis-
                sance de certains droits protégés par la CIEDR » (Application de la
                convention internationale pour la répression du financement du terrorisme et
                de la convention internationale sur l’élimination de toutes les formes de dis-
                crimination raciale (Ukraine c. Fédération de Russie), exceptions prélimi-
                naires, arrêt, C.I.J. Recueil 2019 (II), p. 595, par. 96 ; voir également
                Plates‑formes pétrolières (République islamique d’Iran c. Etats‑Unis
                d’Amérique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (II),
                p. 820, par. 51).
                   18. Je suis d’avis que les mesures mises en cause par le Qatar étaient
                effectivement susceptibles de porter atteinte aux droits de personnes d’ori-
                gine nationale qatarienne et que la Cour aurait dû réserver au stade du
                fond l’examen de l’effet concret de ces mesures.

                (Signé) Abdulqawi Ahmed Yusuf.




                                                                                           49




6 Ord_1221.indb 95                                                                               4/08/22 08:26

